UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4186



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RENE ELLIS, a/k/a Nut, a/k/a Money,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:01-1024-CMC-7)


Submitted:   August 23, 2006            Decided:   September 29, 2006


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Craig, CRAIG LAW FIRM, P.C., Columbia, South Carolina, for
Appellant.   Reginald I. Lloyd, United States Attorney, Marshall
Prince, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rene Ellis appeals the sentence he received after this

court vacated his sentence and remanded for resentencing in light

of United States v. Booker, 543 U.S. 220 (2005), and United

States v. Hughes, 401 F.3d 540 (4th Cir. 2005).         On remand, the

district court readopted its previous findings to determine the

advisory guideline range, considered the factors set out in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and imposed the same

sentence.   Ellis contends on appeal that his sentence was imposed

in violation of the Sixth Amendment because the district court made

a factual finding to determine that he was an organizer of the

offense, as it did at the original sentencing, which again resulted

in a sentence enhancement based on the judge’s findings rather than

a jury’s determination.        However, because the district court

sentenced Ellis under an advisory guideline scheme, no Sixth

Amendment error occurred.      See Hughes, 401 F.3d at 546 (in post-

Booker sentencing, district court should make all factual findings

appropriate to determination of advisory guideline range).

            We   therefore   affirm   the   district   court’s   amended

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED


                                 - 2 -